Citation Nr: 0611674	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  05-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of disc 
disease with radiculitis and paresthesias.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions in February 2004 and in June 2004, 
which denied service connection for residuals of disc disease 
with radiculitis and paresthesias.  


FINDINGS OF FACT

The veteran's current back disorder, diagnosed as lumbar 
compressive radiculitis, Grade I anterolisthesis and minimal 
disc space narrowing at L4-L5, and disk desiccation at L2-L3, 
L3-L4 and L4-L5, began many years after service and was not 
caused by any incident of service.


CONCLUSION OF LAW

Residuals of disc disease with radiculitis and paresthesias 
were not incurred or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Historically, the veteran served on active duty in the Navy 
from November 1943 to May 1946.  The veteran's entrance 
examination, performed in November 1943, noted essentially 
normal findings throughout.  His service medical records show 
he sought treatment for pain in the lower part of the spine 
in February 1944.  Specifically, the treatment report noted 
that three days prior to admission the veteran developed pain 
in the lower part of his spine, and that this area was sore 
when he sat down.  When he reported to sick bay, pus was 
found draining from a small opening in the middle, about 
three inches above the anus.  Physical examination revealed a 
small swollen indurated area over the sacrococcygeal region 
and a small opening, draining thick purulent material.  The 
report noted a diagnosis of cyst, teratoma, inflamed, 
sacrococcygeal.  There is no evidence in this record that the 
veteran fell off an airplane causing the cyst or any other 
injury.  In February 1944, the veteran's pilonidal cyst was 
incised.  Later that same month, and again in May 1944, he 
underwent two cyst teratoma excisions.  The veteran's 
condition is also shown to have been treated with silver 
nitrate and radiation therapy beginning in March 1944.  An 
August 1944 treatment report noted that the wound was healed, 
and that the veteran had no complaints.  The veteran's 
separation examination, performed in May 1946, noted a 
pilonidal sinus scar.  It was silent as to any underlying 
chronic back disorders.  

A private medical treatment report, dated in October 1958, 
was received from 
R. Mandelbaum, M.D.  The report noted the veteran's 
complaints referable to the base of his spine at the site of 
pilonidal cyst surgery.  The report concluded with a 
diagnosis of residual inflammatory reaction in pilonidal 
cyst, post-operative area.  

In November 1958, a VA physical examination was conducted.  
The report noted the veteran's inservice history of surgery 
on a pilonidal cyst in 1944.  The report noted his complaints 
of pain below the lip of the spine if he sits for a long 
time.  
X-ray examination, performed at that time, revealed the area 
of the sacrum and coccyx to be intact, with no abnormality 
noted.  

In November 1958, the RO issued a rating decision granting 
service connection at a noncompensable (0 percent) rating for 
post operative pilonidal cystectomy, effective from October 
1958.

A follow-up letter received from R. Mandelbaum, M.D., dated 
in December 1958, noted the veteran's history of low back 
pain in the area of his pilonidal cystectomy for the past 
five years.  A VA physical examination, performed in April 
1959, noted the veteran's complaints of pain in the sacral 
area.  The report concluded with a diagnosis of residuals of 
pilonidal cyst.  

In February 1994, the veteran filed a claim seeking service 
connection for a gun shot wound to the intra-gluteal area.  
He reported that this condition had been treated as a cyst 
during service.  In a statement, dated in March 1994, the 
veteran reported that he sustained a gunshot wound to his 
back side as a result of a bullet that ricocheted from a 
metal fence.  He indicated that a corpsman removed the 
bullet, and sent him back to active duty.  A few days later, 
he reported that the wound was infected, and that he 
subsequently received treatment for a coccygeal cyst, 
teratoma, infection, during service.  He reported that this 
condition required three operations to heal.  

In February 2002, a VA examination for scars was conducted.  
The report of this examination noted the veteran's narrative 
history of an inservice injury to his low back after his 
having fallen off the wing of a plane.  He alleges that this 
condition eventually resulted in swelling and a large cyst 
between his buttocks, which was treated in service.  

A private treatment report, dated in May 2002, was received 
from H. Unger, M.D.  Dr. Unger reported that the veteran has 
severe synovitis of his left hip and lumbar compressive 
radiculitis.  An MRI report, dated in May 2002, revealed an 
impression of broad based bulging annulus at the L2-L3 level 
without evidence of central canal compromise; and broad based 
bulging annulus combined with Grade I anterolisthesis and 
facet and ligamentous hypertrophy with mild to moderate 
central canal stenosis present at the L4-L5 disc level.

A VA treatment report, dated in December 2003, noted the 
veteran's history of chronic lumbar pain related to a fall 
following a fall from an aircraft wing during service.  The 
report also noted a history of "? PILONIDAL CYST? EXCISED" 
a few weeks after his low back pain in service.  The report 
concluded with an assessment of chronic low back pain since 
trauma fall with subsequent "? Pilonidal Cyst?" repair 
during service in 1944.  The physician then noted, based on 
this historical data, it is more likely than not that his 
chronic low back pain and chronic paresthesias overlying area 
of previous pilonidal cyst is due to his service related 
injury.  The physician then noted that he would like to see 
the report of the veteran's MRI examination.

Through his statements and testimony herein, the veteran has 
alleged having fallen off the wing of an airplane while he 
was working on the air speed indicator.  He reported that he 
fell from a height of approximately ten to fifteen feet.  He 
indicated that he was placed on light duty by his chief petty 
officer, and subsequently sought treatment approximately two 
weeks later after this condition did not improve.  He 
reported that he has continued to have back pain ever since 
this injury.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  
 
After reviewing the veteran's claims folder, the Board does 
not find that service connection for residuals of disc 
disease with radiculitis and paresthesias is warranted.

The veteran attributes his current residuals of disc disease 
with radiculitis and paresthesias to an inservice back 
injury.  However, as a layman, the veteran does not have 
competence to provide a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board finds that the weight of the credible evidence 
establishes that the veteran's current back disorder, 
diagnosed as lumbar compressive radiculitis, Grade I 
anterolisthesis and minimal disc space narrowing at L4-L5, 
and disk desiccation at L2-L3, L3-L4 and L4-L5, began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  The veteran's service medical records do not show 
any complaints of or treatment for a chronic back disorder.   
Despite the veteran's allegations otherwise, the service 
medical records revealed treatment for cyst, teratoma, 
inflamed, sacrococcygeal (a condition for which the veteran 
has been granted service connection).  There are no 
complaints of or treatment shown for a traumatic injury to 
the veteran's back.  His separation examination, performed in 
May 1946, as well as his service medical records, are silent 
as to any chronic back disorder.  X-ray examination of the 
sacrum and coccyx, performed in November 1958, noted that it 
appeared to be intact, with no abnormality noted.  
Thereafter, the record is silent as to any complaints of a 
traumatic back injury until the veteran filed his claim in 
2001.  

Although the December 2003 VA treatment report discusses the 
veteran's alleged inservice injury, that injury is not 
corroborated by the evidence of record.  
The Board is not bound to accept medical opinions that are 
based on subjective history supplied by the veteran, where 
that history is unsupported by the medical evidence or is 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The 
Board also finds it noteworthy that as recently as 1994, the 
veteran alleged that his inservice cyst treatment was the 
result of a gunshot wound to coccyx area.

As the preponderance of the evidence is against the claim for 
service connection for residuals of disc disease with 
radiculitis and paresthesias the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
reaching its conclusion herein, the Board notes that 
38 U.S.C.A. § 1154(b) is not relevant to this issue.  The 
inservice injury to the back alleged by the veteran was not 
alleged to have been incurred during combat.  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in October 2003 VA notified the 
veteran of the basic elements of service connection claims 
and informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the February 2004 
letter specifically notified the veteran that he could submit 
any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, and VA letters why the claim remains denied.  He 
was told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The duty to assist does not attach where the claimant does 
not adequately identify relevant records.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §§ 5103A(b)(1), 
5107(a).

Here, the RO obtained the veteran's service medical records, 
all available VA and private treatment records.  The veteran 
has not identified any additional available evidence which is 
pertinent to the claim adjudicated in this decision and has 
not been associated with the claims folder.  

The Board also finds that given the lack of any chronic back 
disorder being shown inservice, and for many years 
thereafter, a VA examination is not necessary in this matter.  
Accordingly, the Board finds that the duty to assist was met.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for residuals of disc disease with 
radiculitis and paresthesias is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


